DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
3.	Upon evaluation of the applicant’s remarks filed on 10/25/2022, the Examiner agrees that there is no serious burden to evaluate Claims 1-11 alongside Claims 22-24 (i.e. Groups I.a and II).  Therefore, the Applicant’s election without traverse of Groups I.a and II is acknowledged.  Claims 12-21 are withdrawn from consideration, and Claims 1-11 and 22-24 will be examined in the present office action below. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-6, 8, 9, 11, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Coates U.S. 2019/0223944 (herein referred to as “Coates”) and in view of Bek U.S. 2012/0022520 (herein referred to as “Bek”).
6.	Regarding Claim 1, Coates teaches a radiofrequency ablation system for performing an RF ablation procedure (para 0033, “perform neuromodulation therapy at the treatment site to, for example, ablate”; para 0025, “configured to generate a selected form and magnitude of therapeutic, neuromodulation energy (e.g., radio frequency energy…)”), the RF ablation system comprising:
	a. an energy source for delivering energy to a target site of a patient’s body (Fig. 1, ref num 102, para 0025, “console 102 can be configured to control, monitor, supply, or otherwise support operation of the treatment device…include an energy generator”);
	b. one or more energy delivery devices electrically coupled to the energy source (Fig. 1, ref num 120 is connected to ref num 102, para 0024, “treatment assembly 120”);
	c. at least one sensor for measuring at least a factor, respectively, related to the RF ablation procedure (para 0028, “one or more sensors (e.g., pressure, temperature, impedance, flow, chemical, ultrasound, electromagnetic, etc.) of the treatment assembly 120 and/or of the treatment device 110 can generate diagnostic information/measurements regarding patient tissue at the treatment site and/or regarding components of the treatment assembly 120”; para 0055, “routine 670 can use one or more sensors located on or near neuromodulation elements of the treatment device to measure the temperature, impedance, duration, power, flow velocity, volumetric flow rate, blood pressure, heart rate, parameters of return energy, and/or other parameters of the tissue at the treatment site”); and
	d. at least one processor configured to perform a plurality of operations (para 0028, “the control algorithm 150 may be executed on a processor”), the plurality of operations comprising:
		d.i measuring the factor related to the RF ablation procedure (para 0055, “routine 670 can use one or more sensors located on or near neuromodulation elements of the treatment device to measure the temperature, impedance, duration, power, flow velocity, volumetric flow rate, blood pressure, heart rate, parameters of return energy, and/or other parameters of the tissue at the treatment site”);
		d.ii determining a first operating threshold for the energy delivery device based, at least in part, on a first factor (para 0068, “a first threshold to achieve non-ablation alteration”);
		d.iii controlling the energy delivery device based on the first operating threshold to create a lesion at the target site within the patient (para 0068, “treatment procedure can include raising the temperature of target neural fibers to a target temperature above a first threshold to achieve non-ablation alteration”; para 0032, “energy delivery element(s) are used for power delivery in order to form highly customized lesion(s)”);
	While Coates teaches that there may be more than one sensor configured to monitor a secondary factor (para 0028, “one or more sensors (e.g., pressure, temperature, impedance, flow, chemical, ultrasound, electromagnetic, etc.) of the treatment assembly 120 and/or of the treatment device 110 can generate diagnostic information/measurements regarding patient tissue at the treatment site and/or regarding components of the treatment assembly 120”), Coates fails to explicitly teach that there are at least two sensors that each monitor a factor, respectively.  
	Coates also fails to teach (d.iv) determining a second operating threshold for the energy delivery device based, at least in part, on a second factor of the at least two factors; (d.v) switching control of the energy delivery device from the first factor to the second factor; (d.vi) controlling the energy delivery device based on the second operating threshold to further develop the lesion at the target site within the patient.
	Bek teaches a radiofrequency system of analogous art (Fig. 1), in which the system contains a first and second sensors (para 0073, “voltage sensor…power sensor, voltage sensor, and current sensor”), in which each sensor measures a factor of the system (para 0073, “voltage value is determined a voltage sensor…this voltage value, or another electrical parameter, may be determined and recorded”; i.e. current sensor measures current, power sensor measure power).  The system also performs a series of operations (Fig. 11), in which there is a first and second operating threshold (Fig. 11, “first mode” and “second mode”), the first operating threshold based on the first factor (Fig. 11, “first mode” is power; para 0072, “RF energy is applied at constant power for a first time increment, and the following electrical parameters…power…are measured during the application of energy”) and the second operating threshold based on the second factor (Fig. 11, “second mode” is voltage; para 0073, “a second mode…of applying radiofrequency energy at a selected constant voltage, with the selected constant voltage related to the recorded voltage”).  These factors are switched between (para 0073, “controller algorithm switches to a second mode”; i.e. the factors are switched from power to voltage), and the device is control in order to apply the desired treatment to the target location (para 0073, “the algorithm then applies RF energy over a treatment interval to ablate endometrial tissue”).  Since Coates already teaches the possibility of multiple sensors that may monitor different factors of the treatment (Coates, para 0028), and that multiple operating thresholds are determined based off at least one factor (Coates, para 0068 discusses ablative and non-ablative modes determined by the temperature sensors), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coates to include the additional sensor as taught by Bek to monitor a second factor and determine a second threshold based on this factor in order to further apply the desired treatment to the target location, and achieve the same expected result of the treatment at that location.

7.	Regarding Claim 2, Coates teaches the at least two factors comprises at least two of: power, current, voltage, impedance, temperature of tissue at the target site, temperature of a coolant associated with a cooling device for the RF ablation procedure, duration (time) of stimulation, rate of current change, rate of voltage change, rate of power change, rate of temperature change of the tissue at the target site, rate of temperature change of the coolant, pressure at the target site, gas formation at the target site, rate of change of gas formation at the target site, or a combination thereof (para 0055 discusses the measuring of temperature, impedance, duration, power, and flow velocity).

8.	Regarding Claim 3, Coates teaches wherein one of the at least two factors is rate of change of tissue impedance (para 0055 and para 0038, “sensors can continuously and/or periodically measure temperature, pressure, time, impedance”; therefore, since taken over time, the measurements indicate a rate of change, also see para 0048, “controller can appropriately adjust the control algorithm 150 in response to….undesired change in measured parameters/characteristics of the tissue”, indicating the change of time is being monitored of the factors).

9.	Regarding Claim 4, Coates teaches the system is configured to continuously monitor and record the at least two factors (para 0047).  

10.	Regarding Claim 5, Coates teaches the first factor is a tissue temperature at the target site (para 0055, “sensors located on or near neuromodulation elements of the treatment device to measure the temperature…of the tissue at the treatment site”).

11.	Regarding Claim 6, Coates teaches the second factor is tissue impedance or rate of change of tissue impedance at the target site within the patient (para 0055, “sensors located on or near neuromodulation elements of the treatment device to measure the temperature, impedance…and/or other parameters of the tissue at the treatment site”).

12.	Regarding Claim 8, Coates teaches at least one sensor of the two or more sensors is configured to measure a respective factor related to the ablation procedure at the target site (para 0028, “one or more sensors (e.g., pressure, temperature, impedance, flow, chemical, ultrasound, electromagnetic, etc.) of the treatment assembly 120 and/or of the treatment device 110 can generate diagnostic information/measurements regarding patient tissue at the treatment site and/or regarding components of the treatment assembly 120”; para 0055, “routine 670 can use one or more sensors located on or near neuromodulation elements of the treatment device to measure the temperature, impedance, duration, power, flow velocity, volumetric flow rate, blood pressure, heart rate, parameters of return energy, and/or other parameters of the tissue at the treatment site”).

13.	Regarding Claim 9, Coates teaches the one or more delivery devices (Fig. 1, ref num 120 is connected to ref num 102, para 0024, “treatment assembly 120”) comprises an RF probe (Figs. 2A-2C, ref num 210, para 0033 describes that ref num 110/120 of Fig. 1 is ref num 210 of Figs. 2A-2C), comprising:
a. an elongate member having a proximal end and a distal end (Fig. 2A, ref num 112 has proximal end, ref num 114 and distal end, ref num 116), the distal end comprising an electrically and thermally-conductive energy delivery device for delivering one of electrical and RF energy to a patient’s body (Fig. 2B, ref num 226, para 0033, “neuromodulation element(s) 226”); para 0061, “neuromodulation elements….induce one or more desired neuromodulating effects…includ[ing] denervation, thermal ablation…”), the RF probe having at least one electrode (Fig. 2B, ref num 224a-224d, para 0041, “electrodes 224a-224d”) and an electrically and thermally-conductive portion having a temperature sensing element (para 0038, “the neuromodulation elements 226 can include one or more sensors (not shown) configured to monitor characteristics of tissue, such as temperature, at the treatment site”); and
b. one or more ablation enhancing features comprising: a cooling device extending within the elongate member, a suction mechanism having a suction path, a fluid injection mechanism having a fluid path, and/or a directional energy delivery mechanism (para 0039, “irrigated treatment assembly 220…irrigation outlets 222 can be connected to one or more fluid supply lumens (not shown) that extend along the elongated shaft 112 (or through a lumen in the elongated shaft 112) to an irrigation pump…transmitted via the fluid supply lumens to the treatment assembly 220”).

14.	Regarding Claim 11, Coates teaches the system is configured to switch control of the energy delivery device from the first factor to the second factor after the first operating threshold is reached (para 0068, ablation after non-ablative alteration).

15.	Regarding Claim 22, Coates teaches a method for performing a radiofrequency ablation procedure with a RF probe (para 0033, “perform neuromodulation therapy at the treatment site to, for example, ablate”; para 0025, “configured to generate a selected form and magnitude of therapeutic, neuromodulation energy (e.g., radio frequency energy…)”; Fig. 1, ref num 110), the method comprising steps of:
	a. measuring at least two factors related to the RF ablation procedure (para 0055, “routine 670 can use one or more sensors located on or near neuromodulation elements of the treatment device to measure the temperature, impedance, duration, power, flow velocity, volumetric flow rate, blood pressure, heart rate, parameters of return energy, and/or other parameters of the tissue at the treatment site”);
	b. determining a first operating threshold for the energy delivery device based, at least in part, on a first factor (para 0068, “a first threshold to achieve non-ablation alteration”);
	c. controlling the energy delivery device based on the first operating threshold to create a lesion at the target site within the patient (para 0068, “treatment procedure can include raising the temperature of target neural fibers to a target temperature above a first threshold to achieve non-ablation alteration”; para 0032, “energy delivery element(s) are used for power delivery in order to form highly customized lesion(s)”);
	Coates also mentions that more than one factor may be monitored (para 0028, “one or more sensors (e.g., pressure, temperature, impedance, flow, chemical, ultrasound, electromagnetic, etc.) of the treatment assembly 120 and/or of the treatment device 110 can generate diagnostic information/measurements regarding patient tissue at the treatment site and/or regarding components of the treatment assembly 120”).  
	Coates also fails to teach (d) determining a second operating threshold for the energy delivery device based, at least in part, on a second factor of the at least two factors; (e) switching control of the energy delivery device from the first factor to the second factor; (f) controlling the energy delivery device based on the second operating threshold to further develop the lesion at the target site within the patient.
	Bek teaches a radiofrequency system of analogous art (Fig. 1), in which the system contains a first and second sensors (para 0073, “voltage sensor…power sensor, voltage sensor, and current sensor”), in which each sensor measures a factor of the system (para 0073, “voltage value is determined a voltage sensor…this voltage value, or another electrical parameter, may be determined and recorded”; i.e. current sensor measures current, power sensor measure power).  The system also performs a series of operations (Fig. 11), in which there is a first and second operating threshold (Fig. 11, “first mode” and “second mode”), the first operating threshold based on the first factor (Fig. 11, “first mode” is power; para 0072, “RF energy is applied at constant power for a first time increment, and the following electrical parameters…power…are measured during the application of energy”) and the second operating threshold based on the second factor (Fig. 11, “second mode” is voltage; para 0073, “a second mode…of applying radiofrequency energy at a selected constant voltage, with the selected constant voltage related to the recorded voltage”).  Since Coates already teaches the possibility of multiple sensors that may monitor different factors of the treatment (Coates, para 0028), and that multiple operating thresholds are determined based off at least one factor (Coates, para 0068 discusses ablative and non-ablative modes determined by the temperature sensors), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coates to include the additional sensor as taught by Bek to monitor a second factor and determine a second threshold based on this factor in order to further apply the desired treatment to the target location, and achieve the same expected result of the treatment at that location.

16.	Regarding Claim 23, Coates teaches the method of claim 22, but fails to teach the step of switching control of the RF probe from the first factor to the second factor after the first operating threshold is reached (para 0068, ablation after non-ablative alteration).
Bek teaches the factors are switched between (para 0073, “controller algorithm switches to a second mode”; i.e. the factors are switched from power to voltage), and the device is control in order to apply the desired treatment to the target location (para 0073, “the algorithm then applies RF energy over a treatment interval to ablate endometrial tissue”).  Since Coates already teaches the possibility of multiple sensors that may monitor different factors of the treatment (Coates, para 0028), and that multiple operating thresholds are determined based off at least one factor (Coates, para 0068 discusses ablative and non-ablative modes determined by the temperature sensors), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coates to include the additional sensor as taught by Bek to monitor a second factor and determine a second threshold based on this factor in order to further apply the desired treatment to the target location, and achieve the same expected result of the treatment at that location.


17.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Coates and Bek, and further in view of Podhajsky U.S. 8,162,932 (herein referred to as “Podhajsky”).
18.	Regarding Claim 7, Coates teaches plurality of operating thresholds that are based on factors, such as a first, second, and third factor, of the procedure and are switched between them to develop the lesion (para 0055, 0068, and 0032).
However, Coates fails to teach a third operating threshold that is switched from the first or second operating threshold. 
Podhajsky teaches an energy delivery system of analogous art configured deliver radiofrequency energy to a target site (Col. 3, line 50, “Electrosurgical RF energy is supplied to the instrument”), in which a plurality of operating thresholds based on a plurality of factors of the procedure for the energy delivery device are determined (Col. 12, lines 55-56, “accomplished by storing a plurality of thresholds”).  The operating thresholds are classified as a first, second, and third operating threshold (Col. 12, lines 57-59, “between a first and a second threshold…between a second and a third threshold”).  These thresholds are switched between one another in order to effectively develop the treatment for the target tissue (Col. 12, lines 65-67 – Col. 13, lines 1-7, “system 400 determines [the rate of impedance]…and selects an appropriate RF adjustment to collapse….in an attempt to reach a lower minimum impedance”).  The various thresholds allow for the continual monitoring of the treatment being delivered in order to determine whether the treatment has reached completion (Col. 8, lines 45-57).  Therefore, since Coates already teaches the ability of switching thresholds that are based upon factors of the procedure to develop the treatment as desired, then it would have been obvious to one of ordinary skill in the art to have applied the same known technique with a third threshold and third factor in consideration as taught by Podhajsky, in order to produce the same predictable result.

19.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coates and Bek, and further in view of Tegg U.S. 2018/0092689 (herein referred to as “Tegg”).
20.	Regarding Claim 10, Coates teaches that the sensors are configured to monitor temperature (para 0038), however Coates fails to explicitly teach the two or more sensors comprises, at least, a thermocouple positioned on the RF probe.
Tegg teaches an ablation system of analogous art (Fig. 1, para 0052), in which the system contains an RF probe (Fig. 1, ref num 12) and two or more sensors (Fig. 29A, distal tip of ref num 12 contains sensors ref nums 68).  These sensors contain at least a thermocouple positioned on the RF probe (para 0110, “catheter tip 42 of an ablation catheter 12 including a plurality of thermocouple nodes…set of thermocouple nodes 681-6”).  It is known in the art that thermocouples are utilized to monitor and sense temperature (para 0081).  Since Coates already teaches that the sensors may be configured to monitor temperature, (Coates, para 0038), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a sensor taught by Coates with a thermocouple taught by Tegg, as the system would produce the same predictable result of monitoring temperature of the tissue at the target site.

21.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Coates and Bek, and further in view of Sulkin U.S. 2018/0338793 (herein referred to as “Sulkin”).
22.	Regarding Claim 24, Coates teaches the method of claim 22 as well as further comprises the steps of:
a. collecting data (para 0029-0030) relating to operation of the RF probe during the measuring, determining first and second operating thresholds, controlling, and switching steps (para 0044-0045);
Coates fails to teach (b) inputting the collected data into a deep learning network configured to learn the measuring, determining first and second operating thresholds, controlling, and switching steps relating to the RF ablation procedure; and (c) controlling the RF probe based on the deep learning network.
Sulkin teaches a method of analogous art, in which a radiofrequency ablation procedure is performed (para 0052, Fig. 1).  This method includes collecting data throughout the procedure (para 0072 describes a memory function that stores instructions and enables performance; para 0086 describes the system and method in which determined characteristics/factors trigger action and adjustment by the procedure).  These factors that are collected are then inputting into a deep learning network that learns the necessary factors for the procedure, and then controls the probe of the system based on such learning mechanism (para 0084, “to determine the lesion characteristic, the mapping processor may be configured to utilize a classifier and/or other machine-learning algorithm….[such as] neural networks, deep learning, and/or other multi-variate classification techniques”; para 0086, “determined lesion characteristics may trigger an action by the system”; para 0086 goes on to explain that the action may be to discontinue treatment, or adjust the RF power delivered to the probe).  The use of a learning network increases the accuracy and efficiency of the algorithms used for determining the characteristics of the procedure and tissue over time (para 0084).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coates and included the deep learning network within its system and method of treatment in order to provide an increased accuracy and efficiency to determining the tissue factors that will ultimately lead to the proper adjustment of the treatment to the target area.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        

/ANNIE L SHOULDERS/           Examiner, Art Unit 3794